Citation Nr: 0833414	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
injury.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

These matters come to the Board of Veterans' Appeals (Board) 
by means of a July 2003 rating decision rendered by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In September 2007, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
A transcript of this hearing has been associated with the 
claims folder.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims that service connection is warranted for a 
right knee injury he incurred while serving in Vietnam.  
Initially, the Board notes that service medical record 
review, including the report of the veteran's January 1969 
service separation examination [containing an erroneous 
handwritten dated of "68"], makes no mention of any right 
knee complaints, pathology, or diagnoses.  He testified in 
September 2007 that he incurred a twisting injury as a result 
of jumping from a gun ship.  See page four of hearing 
transcript (transcript).  He mentioned that he was informed 
that he had damaged cartilage, and was provided an ACE 
bandage by a corpsman and returned to duty.  See pages seven 
and eight of transcript.  The veteran added that this injury 
occurred in the fall of 1968, and that he did not make any 
other knee-related complaints between that time and his 
service discharge.  See pages nine and 10 of transcript.  The 
veteran also informed the undersigned that he was in receipt 
of current VA outpatient VA treatment at the medical facility 
in Fort Worth, Texas for his right knee.  See page 11 of 
transcript.  No outpatient treatment records from this 
facility are on file.  Under Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claims, 
a remand for readjudication is in order.  Dunn v. West, 11 
Vet. App. 462, 466 (1998).  As such, further development to 
obtain those VA records is required.  

Concerning his claimed skin rash disorder, the veteran 
testified that his rash, worse in the summer, affected 
primarily the area between his right knee and ankle.  See 
pages 19 and 26 of transcript.  As with his claimed right 
knee disorder, service medical records make no mention of any 
skin-related problems.  The veteran, did, however, testify 
that he was treated at the Army hospital in Lakai while 
serving in Vietnam for skin-related problems.  See page 27 of 
transcript.  However, a specific request for his clinical 
records from this facility, which may also include treatment 
records associated with the veteran's claimed right knee 
disorder, has not been made by the RO.  Therefore, on remand, 
the RO should request his in-patient and out-patient 
treatment records from the Army hospital in Lakai.

The veteran also testified in September 2007 that he had been 
privately treated since May 1997 for his rash disorder.  See 
page 26 of transcript.  He supplied VA with a completed VA 
Form 21-4142 [naming a private physician, Dr. K. Roland] to 
allow VA to seek to obtain these records.  Review of the file 
shows that VA has yet to undertake such a search.  These 
cited private medical records may contain information 
critical to the matters at hand, and 38 C.F.R. § 3.159(c) 
mandates that VA assist in obtaining such records.


Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should take the necessary 
steps to obtain VA outpatient treatment 
records associated with all treatment 
afforded the veteran at the VA outpatient 
center in Fort Worth, Texas.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.

2.  The RO should request all treatment 
records associated with treatment 
afforded the veteran at the United States 
Army hospital in Lakai, Vietnam.  If the 
requested records are not available, or 
if the search for the named records 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  Utilizing the supplied VA Form 21-
4142 supplied in September 2007, the RO 
should take the necessary steps to obtain 
the veteran's private medical records 
from Dr. Keith Roland dated from May 1997 
to the present.  The RO must specifically 
document what attempts were made to 
locate the records, and any records 
obtained should be associated with the 
other evidence in the claim file.  If the 
RO is unable to secure these private 
records it must notify the appellant in 
writing and offer him an opportunity to 
respond or otherwise secure the records 
himself.

4.  If an only if the veteran's service 
medical records show a skin disorder or a 
right knee disability, the RO should then 
schedule VA examinations to determine the 
etiology of any diagnosed right knee 
and/or skin disorder.  The examinations 
should be scheduled if there is any 
evidence at all in the service medical 
records obtained that the veteran 
complained of a skin disorder, or right 
knee pain, or was ever treated for either 
condition.  If either (or both) is 
diagnosed, the respective examiner must 
offer an opinion addressing whether it is 
at least as likely as not (i.e., is there 
a 50/50 chance) that any currently 
diagnosed right knee and/or skin disorder 
was caused by military service.  A 
written rationale explaining the 
reasoning behind any opinion offered must 
be provided.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered examination (if applicable) 
and to cooperate in the development of 
the claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for and ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2007).

8.  Thereafter, the RO should have a 
decision review officer review all of the 
evidence of record and prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
it is to make a determination based on 
the appropriate regulations as well as 
any further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefits sought on appeal remain in any 
respect denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

